Exhibit 10.1
SEPARATION AND RELEASE AGREEMENT
This SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into by and
between comScore, Inc., a Delaware corporation (the “Company”), and Carol
DiBattiste (“Executive”). The Company and Executive are each referred to herein
individually as a “Party” and collectively as the “Parties.”
WHEREAS, Executive and the Company are parties to that certain Change of Control
and Severance Agreement effective as of February 21, 2019 (the “Severance
Agreement”);
WHEREAS, Executive’s employment with the Company will end on May 31, 2020 (the
“Separation Date”);
WHEREAS, subject to the terms of this Agreement, the Parties wish for Executive
to be eligible to receive certain severance payments and other benefits, which
payments and benefits are conditioned upon Executive’s satisfaction of the terms
of this Agreement; and
WHEREAS, the Parties wish to resolve any and all claims that Executive has or
may have against the Company or any of the other Released Parties (as defined
below), including any claims that Executive may have arising out of Executive’s
employment or the end of such employment (except that nothing within this
Agreement shall prohibit Executive from seeking enforcement of the terms of this
Agreement).
NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the Parties, the Parties agree as follows:
1.Separation from Employment; Deemed Resignations. The Parties acknowledge and
agree that Executive’s employment with the Company will end on the Separation
Date and, as of the Separation Date, Executive will not have any further
employment relationship with the Company or any other Released Party. The
Parties further acknowledge and agree that, as of the Separation Date or such
later date required by applicable law or governing documents, Executive will be
deemed to have resigned (to the extent Executive held any such position): (a) as
an officer of the Company and each of its affiliates, and (b) as applicable,
from the board of managers, board of directors or similar governing body of each
of the Company, any of its affiliates and any other corporation, limited
liability company, or any other entity in which the Company or any of its
affiliates holds an equity interest or with respect to which board or similar
governing body Executive serves as the designee or other representative of the
Company or any of its affiliates. Executive agrees to (i) reasonably cooperate
with the Company to effectuate the resignations described in the preceding
sentence and (ii) complete any other actions the Company or its affiliates may
reasonably require to effect such resignation.
2.Separation Payment and Benefits.
(a)Provided that Executive: (i) executes this Agreement and returns a signed
copy of this Agreement to the Company, care of Sara Dunn at 11950 Democracy
Drive, Suite 600,



--------------------------------------------------------------------------------



Reston, Virginia 20190 (e-mail: sdunn@comscore.com) so that it is received by
the Company no later than the close of business on May 13, 2020, (ii) honors
each of Executive’s commitments set forth herein, and (iii) timely signs and
returns the Confirming Release (as defined below), as described in Section 7
below (and does not exercise her revocation right, as described in the
Confirming Release), then:
(i)The Company shall provide Executive with severance payments totaling
$693,000, (the “Severance Payments”), which Severance Payments, less applicable
tax withholdings, shall be paid in the following installments: (A) $231,000 on
November 30, 2020; (B) $173,250 on December 31, 2020; (C) $173,250 on April 1,
2021; and (D) $115,500 on May 31, 2021.
(ii)The Company shall pay Executive a lump sum cash amount equal to (A) the
full-year short-term incentive award that Executive would have earned had
Executive remained employed by the Company through the end of the 2020 calendar
year based on the degree of satisfaction of the applicable performance
objectives, as determined in good faith by the Committee (as defined in the
Severance Agreement) (except that any individual subjective performance
objectives will be deemed achieved at the target level), multiplied by (B) a
fraction, the numerator of which is 152 and the denominator of which is 366 (the
“2020 Bonus”), which 2020 Bonus, if any, shall be paid, less applicable tax
withholdings, at the time the Company pays short-term incentive awards to senior
executives of the Company for the 2020 calendar year, but in no event later than
March 15, 2021.
(iii)During the portion, if any, of the 12-month period following the Separation
Date (the “Reimbursement Period”) that Executive elects to continue coverage for
Executive and Executive’s eligible dependents, if any, under the Company’s group
health plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), the Company will reimburse Executive for the amount Executive
pays to effect and continue such coverage (the “COBRA Reimbursements”), which
COBRA Reimbursements will be made by the Company to Executive consistent with
the Company’s normal expense reimbursement policy. Executive acknowledges and
agrees that the election of continuation coverage pursuant to COBRA and
providing any premiums due to the Company with respect to such continuation
coverage will remain Executive’s sole responsibility. Notwithstanding the
foregoing, should the Company determine in its sole discretion that it cannot
provide the COBRA Reimbursements without potentially violating applicable law
(including Section 2716 of the Public Health Service Act), the Company will, in
lieu of the COBRA Reimbursements, provide to Executive a taxable monthly payment
for the Reimbursement Period in an amount equal to the monthly COBRA premium
Executive would be required to pay to continue her group health coverage in
effect on the Separation Date, which amount will be based on the premium for the
first month of COBRA coverage and which payments will be made regardless of
whether Executive elects COBRA continuation coverage.
2

--------------------------------------------------------------------------------



(iv)Executive’s restricted stock units that are not subject to the attainment of
performance goals and which are outstanding and unvested as of the Separation
Date (the “Unvested RSUs,” which the Parties agree consist solely of 8,251
restricted stock units originally granted on September 7, 2018 and 11,379
restricted stock units originally granted on June 5, 2018) shall remain
outstanding following the Separation Date and shall become fully vested only
upon (and effective as of the date of) the occurrence of a Qualifying Change of
Control (as defined below); provided, however, that no such vesting shall occur
if a Qualifying Change of Control does not occur on or before August 31, 2020
(the “Outside Date”) and, if a Qualifying Change of Control does not occur on or
before the Outside Date, then all of the Unvested RSUs shall be forfeited for no
consideration on such date. Any Unvested RSUs that become vested pursuant to the
preceding sentence shall be settled on the date of the occurrence of the
Qualifying Change of Control and otherwise in accordance with the terms of the
applicable award agreement, the comScore, Inc. 2018 Equity and Incentive
Compensation Plan (the “Equity Plan”), and any agreement pursuant to which the
Qualifying Change of Control is consummated. For the avoidance of doubt, the
Unvested RSUs shall not become vested based upon the passage of time or the
occurrence of any event (including, without limitation, Executive’s death or
disability) other than the occurrence of a Qualifying Change of Control on or
before the Outside Date. As used herein, the term “Qualifying Change of Control”
means a Change of Control as defined in section 6(b) of the Severance Agreement;
provided, however, that the occurrence of an event described in section 6(b)(ii)
of the Severance Agreement shall not be considered a Qualifying Change of
Control as such term is used herein.
(v)On the Separation Date, 3,222 of the performance-based restricted stock units
originally granted to Executive by the Company on September 7, 2018 shall be
forfeited for no consideration, and 13,280 of such performance-based restricted
stock units shall remain outstanding following the Separation Date (such
performance-based restricted stock units that remain outstanding being the
“Retained PRSUs”). The Retained PRSUs shall become earned, vested and payable
only upon (and effective as of the date of) the occurrence of a Qualifying
Change of Control; provided, however, that no such vesting shall occur if a
Qualifying Change of Control does not occur on or before the Outside Date and,
if a Qualifying Change of Control does not occur on or before the Outside Date,
then all of the Retained PRSUs shall be forfeited for no consideration on such
date. The percentage of the Retained PRSUs that become earned, vested and
payable upon the occurrence of a Qualifying Change of Control on or before the
Outside Date shall equal the greater of (A) 100%, (B) the actual percentage
achievement of the performance goals set forth in the Statement of Performance
Goals attached to the applicable award agreement, determined as of the date of
the Qualifying Change of Control, and (C) the percentage level of achievement
provided for in any agreement pursuant to which the Qualifying Change of Control
is consummated that applies to senior executives of the Company who hold awards
similar to the Retained PRSUs. Any Retained PRSUs that become earned and vested
pursuant to the preceding provisions of this subparagraph shall be settled on
the date of the occurrence of the Qualifying Change of Control and otherwise in
accordance with the terms of the applicable award agreement, the Equity
3

--------------------------------------------------------------------------------



Plan, and any agreement pursuant to which the Qualifying Change of Control is
consummated. For the avoidance of doubt, the Retained PRSUs shall not become
earned or vested based upon the passage of time or the occurrence of any event
(including, without limitation, Executive’s death or disability) other than the
occurrence of a Qualifying Change of Control on or before the Outside Date. 
(b)Notwithstanding anything in this Agreement to the contrary, Executive
acknowledges and agrees that this Agreement and any payments and benefits
described herein are subject to the terms and conditions of the Company’s
clawback policy as may be in effect from time to time, including to implement
Section 10D of the Securities Exchange Act of 1934 and any applicable rules or
regulations promulgated thereunder (including applicable rules and regulations
of any national securities exchange on which the common stock of the Company may
be traded) (the “Compensation Recovery Policy”), and that applicable sections of
this Agreement and any related documents shall be deemed superseded by and
subject to the terms and conditions of the Compensation Recovery Policy from and
after the effective date thereof.
3.Satisfaction of All Leaves and Payment Amounts. In entering into this
Agreement, Executive expressly acknowledges and agrees that, with the exception
of any base salary earned by Executive in the pay period in which she signs this
Agreement (if such base salary has not been paid as of the time that Executive
executes this Agreement) and any: (i) base salary to which Executive may be
entitled as a result of services performed between the date she signs this
Agreement and the Separation Date, and (ii) those sums to which Executive may be
entitled following the date that Executive signs this Agreement pursuant to
Section 2, Executive has been paid in full all bonuses, been provided all
benefits, and otherwise received all wages, compensation, and other sums that
Executive has been owed by the Company and each other Released Party. Executive
further acknowledges and agrees that Executive has received or has waived all
leaves (paid and unpaid) that Executive has been entitled to receive from each
Released Party.
4.Release of Liability for Claims.
(a)For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Executive hereby forever releases, discharges and acquits
the Company, its present and former subsidiaries and other affiliates, and each
of the foregoing entities’ respective past, present and future subsidiaries,
affiliates, stockholders, members, partners, directors, officers, managers,
employees, agents, attorneys, heirs, predecessors, successors and
representatives in their personal and representative capacities, as well as all
employee benefit plans maintained by the Company or any of its affiliates and
all fiduciaries and administrators of any such plans, in their personal and
representative capacities (collectively, the “Released Parties”), from liability
for, and Executive hereby waives, any and all claims, damages, or causes of
action of any kind related to Executive’s employment with any Released Party,
the termination of such employment, ownership of equity in the Company and any
other acts or omissions related to any matter on or prior to the time that
Executive executes this Agreement, whether arising under federal or state laws
or the laws of any other jurisdiction, including (i) any alleged violation
through such date of: (A) any federal, state or local anti-discrimination or
anti-
4

--------------------------------------------------------------------------------



retaliation law, Title VII of the Civil Rights Act of 1964, the Civil Rights Act
of 1991, Sections 1981 through 1988 of Title 42 of the United States Code, and
the Americans with Disabilities Act of 1990; (B) the Employee Retirement Income
Security Act of 1974 (“ERISA”); (C) the Immigration Reform Control Act; (D) the
National Labor Relations Act; (E) the Occupational Safety and Health Act;
(F) the Family and Medical Leave Act of 1993; (G) any federal, state or local
wage and hour law; (H) the Securities Act of 1933; (I) the Securities Exchange
Act of 1934; (J) the Investment Advisers Act of 1940; (K) the Investment Company
Act of 1940; (L) the Private Securities Litigation Reform Act of 1995; (M) the
Sarbanes-Oxley Act of 2002; (N) the Wall Street Reform and Consumer Protection
Act of 2010; (O) the Virginians with Disabilities Act, the Virginia Human Rights
Act, the Virginia Equal Pay Act, the Virginia Genetic Testing Law, the Virginia
Occupational Safety and Health Act, the Virginia Minimum Wage Act, the Virginia
Payment of Wage Law, the Virginia Right to Work Law; (P) any applicable state
employment and securities laws; (Q) any other local, state or federal law,
regulation, ordinance or orders which may have afforded any legal or equitable
causes of action of any nature; or (R) any public policy, contract, tort, or
common law claim or claim for defamation, emotional distress, fraud or
misrepresentation of any kind; (ii) any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in, or with respect to, a Released
Claim; (iii) any and all rights, benefits, or claims Executive may have under
any employment contract (including the Severance Agreement), incentive or
compensation plan or agreement (including the Equity Plan and the award
agreements thereunder) or under any other benefit plan, program or practice; and
(iv) any claim for compensation, damages or benefits of any kind not expressly
set forth in this Agreement (collectively, the “Released Claims”). This
Agreement is not intended to indicate that any such claims exist or that, if
they do exist, they are meritorious. Rather, Executive is simply agreeing that,
in exchange for any consideration received by Executive hereunder, any and all
potential claims of this nature that Executive may have against any of the
Released Parties, regardless of whether they actually exist, are expressly
settled, compromised and waived. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO
THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT,
INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED PARTIES.
(b)In no event shall the Released Claims include (i) any claim that arises after
Executive signs this Agreement (including any claim to the payments or benefits
referenced in Section 2), (ii) any claim to vested benefits under an employee
benefit plan that is subject to ERISA, (iii) any claim to indemnification under
that certain Indemnification Agreement by and between the Company and Executive
dated September 29, 2017 (the “Indemnification Agreement”) that arises after
Executive signs this Agreement or (iv) any claim to settlement of the previously
vested equity awards set forth on Exhibit A. Further notwithstanding this
release of liability, nothing in this Agreement prevents Executive from filing
any non-legally waivable claim (including a challenge to the validity of this
Agreement) with the Equal Employment Opportunity Commission (“EEOC”), Securities
and Exchange Commission (“SEC”) or other governmental agency (collectively,
“Governmental Agencies”) or participating in any investigation or proceeding
conducted by the EEOC, SEC or other Governmental Agency or cooperating with such
an agency or providing documents or other information to a Governmental Agency;
however, Executive understands and agrees that, to the extent permitted
5

--------------------------------------------------------------------------------



by law, Executive is waiving any and all rights to recover from the Released
Parties any monetary or personal relief from a Released Party as a result of a
Governmental Agency proceeding or subsequent legal actions. Notwithstanding the
foregoing, nothing in this Agreement limits Executive’s right to receive an
award for information provided to a Governmental Agency.
5.Representation About Claims. Executive represents and warrants that as of the
date on which Executive signs this Agreement, Executive has not filed any
claims, complaints, charges, or lawsuits against any of the Released Parties
with any Governmental Agency or with any state or federal court or arbitrator
for or with respect to a matter, claim, or incident that occurred or arose out
of one or more occurrences that took place on or prior to the time at which
Executive signs this Agreement. Executive further represents and warrants that
Executive has made no assignment, sale, delivery, transfer or conveyance of any
rights Executive has asserted or may have against any of the Released Parties
with respect to any Released Claim.
6.Executive’s Acknowledgments. By executing and delivering this Agreement,
Executive expressly acknowledges that:
(a)Executive has carefully read this Agreement and has had sufficient time to
consider it;
(b)Executive is receiving, pursuant to this Agreement, consideration in addition
to anything of value to which Executive is already entitled;
(c)Executive has been advised, and hereby is advised in writing, to discuss this
Agreement with an attorney of Executive’s choice and Executive has had an
adequate opportunity to do so prior to executing this Agreement;
(d)Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those contained
herein; and Executive is signing this Agreement knowingly, voluntarily and of
Executive’s own free will, and Executive understands and agrees to each of the
terms of this Agreement; and
(e)No Released Party has provided any tax or legal advice regarding this
Agreement and Executive has had an adequate opportunity to receive sufficient
tax and legal advice from advisors of Executive’s own choosing such that
Executive enters into this Agreement with full understanding of the tax and
legal implications thereof.
7.Reaffirmation of Release. On the Separation Date or within 21 days thereafter,
Executive shall execute the Release Agreement that is attached as Exhibit B (the
“Confirming Release”), and return her executed Confirming Release to the Company
pursuant to the Notice provision set forth in Section 19 below, so that it is
received by Company no later than 21 days after the Separation Date. Executive
acknowledges and agrees that this provides sufficient time to consider the
Confirming Release. Executive further acknowledges and agrees that, as a
condition of receiving the compensation and benefits described in Section 2, she
is required to timely execute and return the Confirming Release and not exercise
her revocation right as described therein.
6

--------------------------------------------------------------------------------



8.Return of Property. Executive warrants that, within five (5) days following
the Separation Date, Executive will have returned to the Company all property
belonging to the Company or any other Released Party, including all documents,
computer files and other electronically stored information, client materials and
other materials provided to Executive by the Company or any other Released Party
in the course of Executive’s employment, and Executive further represents and
warrants that Executive has not maintained a copy of any such materials in any
form.
9.Applicable Law. This Agreement is entered into under, and shall be governed
for all purposes by, the laws of the Commonwealth of Virginia without reference
to the principles of conflicts of law thereof.
10.Dispute Resolution. Any dispute arising out of or relating to this Agreement
shall be subject to the arbitration and dispute resolution provisions set forth
in Section 11 of that certain At-Will Employment, Confidential Information,
Invention Assignment and Arbitration Agreement, effective as of January 12, 2017
(the “NDA”). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY OR A COURT TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
11.Counterparts. This Agreement may be executed in one or more counterparts
(including electronic counterparts), each of which shall be deemed to be an
original, but all of which together will constitute one and the same Agreement.
12.Amendment; Entire Agreement. Subject to Section 14 below, this Agreement may
not be changed orally but only by an agreement in writing agreed to and signed
by the Party to be charged. This Agreement, the Indemnification Agreement, and
the NDA constitute the entire agreement of the Parties with regard to the
subject matter hereof and supersede all prior and contemporaneous agreements and
understandings, oral or written, between Executive and any Released Party with
regard to the subject matter hereof. For the avoidance of doubt, Executive
acknowledges and agrees that the Company’s provision of the consideration set
forth in Section 2 above will fully and finally satisfy any and all rights that
Executive ever could have pursuant to the Severance Agreement, and Executive
shall not be entitled to any payments pursuant to the Severance Agreement in
addition to the payments described in Section 2 above.
13.Third-Party Beneficiaries. Executive expressly acknowledges and agrees that
each Released Party that is not a signatory to this Agreement shall be a
third-party beneficiary of Executive’s releases, representations, and covenants
herein and shall be entitled to enforce such releases, representations, and
covenants as if a party hereto.
14.Severability and Modification. Any term or provision of this Agreement (or
parts thereof) that renders such term or provision (or part thereof) or any
other term or provision (or part thereof) of this Agreement invalid or
unenforceable in any respect shall be severable and shall be modified or severed
to the extent necessary to avoid rendering such term or provision (or part
thereof) invalid or unenforceable, and such severance or modification shall be
accomplished in the manner that most nearly preserves the benefit of the
Parties’ bargain hereunder.
7

--------------------------------------------------------------------------------



15.Withholding of Taxes and Other Deductions. The Company may withhold from any
payments made pursuant to this Agreement all federal, state, local, and other
taxes and withholdings as may be required by any law or governmental regulation
or ruling.
16.Continued Effectiveness of Restrictive Covenants.
(a)Executive acknowledges and agrees that Executive is subject to continuing
obligations pursuant to the NDA (the “Restrictive Covenants”), including
obligations with respect to non-disclosure, non-competition, and
non-solicitation. Executive expressly recognizes the enforceability and
continuing effectiveness of those covenants within the NDA, and promises to
abide by such covenants following the date Executive enters into this Agreement.
(b)Notwithstanding the foregoing, nothing in this Agreement or the Restrictive
Covenants shall prohibit or restrict the Executive from lawfully (i) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by, any Governmental Agency (including the SEC) regarding a
possible violation of any law; (ii) responding to any inquiry or legal process
directed to Executive from any Governmental Agency; (iii) testifying,
participating or otherwise assisting in an action or proceeding by any
Governmental Agency relating to a possible violation of law; or (iv) making any
other disclosures that are protected under the whistleblower provisions of any
applicable law. Nothing in this Agreement or the Restrictive Covenants requires
Executive to obtain prior authorization from the Company before engaging in any
conduct described in the previous sentence, or to notify the Company or any
other Released Party that Executive has engaged in any such conduct. Further,
pursuant to the federal Defend Trade Secrets Act of 2016, Executive shall not be
held criminally or civilly liable under any federal or state trade secret Law
for the disclosure of a trade secret that: (x) is made (A) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law; (y) is made to Executive’s attorney in relation to a
lawsuit for retaliation against Executive for reporting a suspected violation of
law; or (z) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nothing in this Agreement or the
Restrictive Covenants requires Executive to obtain prior authorization from the
Company before engaging in any conduct described in the previous sentence, or to
notify the Company or any other Release Party that Executive has engaged in any
such conduct.
(c)Nothing in this Agreement or the Restrictive Covenants shall be interpreted
or applied in a manner to prevent or restrict Executive from practicing law, as
it is the intent of the Restrictive Covenants to create certain limitations on
Executive’s business activities only, and not to create limitations that would
restrict Executive from practicing law.  Executive acknowledges and agrees that,
Executive shall be bound by all ethical and professional obligations (including
those with respect to conflicts and confidentiality) that arise from Executive’s
provision of legal services to, and acting as legal counsel for, the Company
and, as applicable, the other Released Parties.
17.Section 409A.
8

--------------------------------------------------------------------------------



(a)For purposes of Section 409A of the Internal Revenue Code of 1986 (“Section
409A”), each installment payment provided under this Agreement shall be treated
as a separate payment. To the extent that any right to reimbursement of expenses
or payment of any benefit in-kind under this Agreement constitutes nonqualified
deferred compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of
Executive’s taxable year following the taxable year in which such expense was
incurred by Executive, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Internal Revenue Code of 1986
solely because such expenses are subject to a limit related to the period in
which the arrangement is in effect.
(b)Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be considered deferred compensation
under Section 409A, then such payment or benefit shall not be paid or otherwise
provided unless Executive has incurred a “separation from service” within the
meaning of Section 409A, and further, if any such payment or benefit would be
subject to additional taxes and interest under Section 409A if Executive’s
receipt of such payment or benefit is not delayed until the earlier of (i) the
date of Executive’s death or (ii) the date that is six months after the
Separation Date (such date, the “Section 409A Payment Date”), then such payment
or benefit shall not be provided to Executive (or Executive’s estate, if
applicable) until the Section 409A Payment Date.
(c)Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any Released Party be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by Executive on account of non-compliance with Section 409A.
18.Interpretation. Titles and headings to Sections hereof are for the purpose of
reference only and shall in no way limit, define or otherwise affect the
provisions hereof. All references herein to a statute, agreement, instrument or
other document shall be deemed to refer to such statute, agreement, instrument
or other document as amended, supplemented, modified and restated from time to
time. The word “or” as used herein is not exclusive and is deemed to have the
meaning “and/or.” The words “herein”, “hereof”, “hereunder” and other compounds
of the word “here” shall refer to the entire Agreement (including all Exhibits
hereto) and not to any particular provision hereof. The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any Party hereto,
whether under any rule of
9

--------------------------------------------------------------------------------



construction or otherwise. On the contrary, this Agreement has been reviewed by
each of the Parties hereto and shall be construed and interpreted according to
the ordinary meaning of the words used so as to fairly accomplish the purposes
and intentions of the Parties.
19.Notices. All notices and other communications under this Agreement must be in
writing and must be given by personal delivery, email transmission, or certified
or registered mail with return receipt requested, when sent to the respective
persons below:
If to the Company:  comScore, Inc.Attention: Sara Dunn
11950 Democracy Drive, Suite 600
Reston, Virginia 20190
E-mail: sdunn@comscore.com


If to Executive: Carol DiBattiste
[address on file]




Any Party may change such Party’s address for notice by notice duly given
pursuant to this Section 19.
[Signature page follows]
10


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the dates set
forth beneath their names below, effective for all purposes as provided above.



CAROL DIBATTISTE/s/ Carol A. DiBattisteDate: May 7, 2020COMSCORE, INC./s/ Sara
DunnBy:Name: Sara DunnTitle: Chief People OfficerDate: May 7, 2020
___________________________________________



Signature Page to
Separation Agreement




--------------------------------------------------------------------------------



EXHIBIT A
Previously Vested Equity Awards
# of Vested Restricted
Stock Units
Vesting DateDate of Grant1,638March 1, 2020September 7, 201812,377March 1,
2020September 7, 20188,251March 1, 2020September 7, 201811,379January 30,
2020June 5, 2018



Exhibit A


--------------------------------------------------------------------------------



EXHIBIT B
CONFIRMING RELEASE AGREEMENT
This Confirming Release Agreement (the “Confirming Release”) is that certain
Confirming Release referenced in Section 7 of the Separation and Release
Agreement (the “Separation Agreement”), entered into by and between comScore,
Inc., a Delaware corporation (the “Company”), and Carol DiBattiste
(“Executive”). Unless sooner revoked by Executive pursuant to the terms of
Section 5 below, Executive’s acceptance of this Confirming Release becomes
irrevocable and this Confirming Release becomes effective on the eighth day
after Executive signs it. Capitalized terms used herein that are not otherwise
defined have the meanings assigned to them in the Separation Agreement. In
signing below, Executive agrees as follows:
1.Release of Claims.
(a)For good and valuable consideration, including the Company’s agreement to
provide the consideration set forth in Section 2 of the Separation Agreement
(and any portion thereof), Executive hereby forever releases, discharges and
acquits the Company, its present and former subsidiaries and other affiliates,
and each of the foregoing entities’ respective past, present and future
subsidiaries, affiliates, stockholders, members, partners, directors, officers,
managers, employees, agents, attorneys, heirs, predecessors, successors and
representatives in their personal and representative capacities, as well as all
employee benefit plans maintained by the Company or any of its affiliates and
all fiduciaries and administrators of any such plans, in their personal and
representative capacities (collectively, the “Confirming Released Parties”),
from liability for, and Executive hereby waives, any and all claims, damages, or
causes of action of any kind related to Executive’s employment with any
Confirming Released Party, the termination of such employment, ownership of
equity in the Company and any other acts or omissions related to any matter on
or prior to the time that Executive executes this Confirming Release, whether
arising under federal or state laws or the laws of any other jurisdiction,
including (i) any alleged violation through such date of: (A) any federal, state
or local anti-discrimination or anti-retaliation law, including the Age
Discrimination in Employment Act of 1967 (including as amended by the Older
Workers Benefit Protection Act), Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, Sections 1981 through 1988 of Title 42 of the United
States Code, and the Americans with Disabilities Act of 1990; (B) the Employee
Retirement Income Security Act of 1974 (“ERISA”); (C) the Immigration Reform
Control Act; (D) the National Labor Relations Act; (E) the Occupational Safety
and Health Act; (F) the Family and Medical Leave Act of 1993; (G) any federal,
state or local wage and hour law; (H) the Securities Act of 1933; (I) the
Securities Exchange Act of 1934; (J) the Investment Advisers Act of 1940; (K)
the Investment Company Act of 1940; (L) the Private Securities Litigation Reform
Act of 1995; (M) the Sarbanes-Oxley Act of 2002; (N) the Wall Street Reform and
Consumer Protection Act of 2010; (O) the Virginians with Disabilities Act, the
Virginia Human Rights Act, the Virginia Equal Pay Act, the Virginia Genetic
Testing Law, the Virginia Occupational Safety and Health Act, the Virginia
Minimum Wage Act, the Virginia Payment of Wage Law, the Virginia Right to Work
Law; (P) any applicable state employment and securities
Exhibit B-1

--------------------------------------------------------------------------------



laws; (Q) any other local, state or federal law, regulation, ordinance or orders
which may have afforded any legal or equitable causes of action of any nature;
or (R) any public policy, contract, tort, or common law claim or claim for
defamation, emotional distress, fraud or misrepresentation of any kind; (ii) any
allegation for costs, fees, or other expenses including attorneys’ fees incurred
in, or with respect to, a Further Released Claim; (iii) any and all rights,
benefits, or claims Executive may have under any employment contract (including
the Severance Agreement), incentive or compensation plan or agreement or under
any other benefit plan, program or practice; and (iv) any claim for
compensation, damages or benefits of any kind not expressly set forth in the
Separation Agreement (collectively, the “Further Released Claims”). This
Confirming Release is not intended to indicate that any such claims exist or
that, if they do exist, they are meritorious. Rather, Executive is simply
agreeing that any and all potential claims of this nature that Executive may
have against any of the Confirming Released Parties, regardless of whether they
actually exist, are expressly settled, compromised and waived. THIS RELEASE
INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS
OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED
PARTIES.
(b)In no event shall the Further Released Claims include (i) any claim that
arises after Executive signs this Confirming Release, (ii) any claim to vested
benefits under an employee benefit plan that is subject to ERISA or (iii) any
claim to indemnification under the Indemnification Agreement that arises after
Executive signs this Confirming Release. Further notwithstanding this release of
liability, nothing in this Confirming Release prevents Executive from filing any
non-legally waivable claim (including a challenge to the validity of this
Confirming Release) with any Governmental Agencies or participating in any
investigation or proceeding conducted by any Governmental Agency or cooperating
with such an agency or providing documents or other information to a
Governmental Agency; however, Executive understands and agrees that, to the
extent permitted by law, Executive is waiving any and all rights to recover any
monetary or personal relief from a Confirming Released Party as a result of such
Governmental Agency proceeding or subsequent legal actions. Further
notwithstanding this release of liability, nothing in this Confirming Release
limits Executive’s right to receive an award for information provided to a
Governmental Agency.
2.Representations and Warranties Regarding Claims. Executive hereby represents
and warrants that, as of the date on which she signs this Confirming Release,
she has not filed any claims, complaints, charges, or lawsuits against any of
the Confirming Released Parties with any governmental agency or with any state
or federal court or arbitrator for, or with respect to, a matter, claim, or
incident that occurred or arose out of one or more occurrences that took place
on or prior to the date on which Executive signs this Confirming Release.
Executive hereby further represents and warrants that she has not made any
assignment, sale, delivery, transfer, or conveyance of any rights Executive has
asserted or may have against any of the Confirming Released Parties with respect
to any Further Released Claim.
3.Satisfaction of Severance Obligations; Receipt of Leaves, Bonuses, and Other
Compensation. Executive acknowledges and agrees that, with the exception of any
base salary earned by her in the pay period in which the Separation Date
occurred (if such base salary has
2

--------------------------------------------------------------------------------



not been paid as of the time that Executive executes this Confirming Release),
and any sums to which she may be entitled following the date that she signs this
Confirming Release pursuant to Section 2 of the Separation Agreement, she has
been paid in full all bonuses, been provided all benefits, and otherwise
received all wages, compensation, and other sums that she has been owed by each
Confirming Released Party. Executive further acknowledges and agrees that she
has received or has waived all leaves (paid and unpaid) that she has been
entitled to receive from each Confirming Released Party.
4.Executive’s Acknowledgments. By executing and delivering this Confirming
Release, Executive expressly acknowledges that:
(a)Executive has carefully read this Confirming Release and has had sufficient
time (and at least 21 days) to consider it;
(b)Executive is receiving, pursuant to the Separation Agreement and her
execution of this Confirming Release, consideration in addition to anything of
value to which Executive is already entitled;
(c)Executive has been advised, and hereby is advised in writing, to discuss this
Confirming Release with an attorney of Executive’s choice and Executive has had
an adequate opportunity to do so prior to executing this Confirming Release;
(d)Executive fully understands the final and binding effect of this Confirming
Release; the only promises made to Executive to sign this Confirming Release are
those contained herein and in the Separation Agreement; and Executive is signing
this Confirming Release knowingly, voluntarily and of Executive’s own free will,
and Executive understands and agrees to each of the terms of this Confirming
Release; and
(e)The only matters relied upon by Executive and causing Executive to sign this
Confirming Release are the provisions set forth in writing within the four
corners of this Confirming Release and the Separation Agreement (and, to the
extent referenced therein, the NDA).
5.Revocation Right. Notwithstanding the initial effectiveness of this Confirming
Release, Executive may revoke the delivery (and therefore the effectiveness) of
this Confirming Release within the seven-day period beginning on the date
Executive executes this Confirming Release (such seven day period being referred
to herein as the “Confirming Release Revocation Period”). To be effective, such
revocation must be in writing signed by Executive and must be received by the
Company, care of Sara Dunn at 11950 Democracy Drive, Suite 600, Reston, Virginia
20190 (e-mail: sdunn@comscore.com) so that it is received by Ms. Dunn before
11:59 p.m. EST, on the last day of the Confirming Release Revocation Period. If
an effective revocation is delivered in the foregoing manner and timeframe, then
no consideration shall be provided to Executive pursuant to Section 2 of the
Separation Agreement, and the release of claims set forth in Section 1 of this
Confirming Release shall be of no force or effect, and all remaining provisions
of the Separation Agreement and this Confirming Release shall remain in full
force and effect.
3

--------------------------------------------------------------------------------



6.Return of Property. Executive represents and warrants that Executive has
returned to the Company all property belonging to the Company or any other
Released Party, including all documents, computer files and other electronically
stored information, client materials and other materials provided to Executive
by the Company or any other Released Party in the course of her employment, and
Executive further represents and warrants that Executive has not maintained a
copy of any such materials in any form.
EXECUTIVE HAS CAREFULLY READ THIS CONFIRMING RELEASE, FULLY UNDERSTANDS THIS
CONFIRMING RELEASE, AND SIGNS IT AS HER OWN FREE ACT.
        

_____________________________________________________Carol DiBattisteDate:
________________________________________________

4